Citation Nr: 1633215	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, this matter was last before the Board, at which time it was remanded for further development.

In passing, the Board notes that there is a May 2016 notation in the record regarding an information request dated sometime in March 2016.  However, the Board finds no such request anywhere in the record.  Should the Veteran desire to request any records under the Freedom of Information Act (FOIA) or the Privacy Act, he is free to do so. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has degenerative disc disease of the lumbosacral spine due to an in-service lumbar puncture to retrieve bone marrow.  In November 2015, the Board remanded the claim to afford the Veteran a VA orthopedic examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In March 2016, the Veteran received a VA examination and an etiological opinion.  A VA Advanced Practice Nurse (APN), Certified Wound Care Nurse (CWCN), Certified Wound Specialist (CWS) conducted the examination and offered a negative etiological opinion.  

The Veteran, through his appointed representative, asserts that the APN's opinion is not responsive to the Board's directive that he be afforded an orthopedic examination.  He requests that the matter be remanded to have the Veteran examined by an orthopedic physician, or examiner of equivalent expertise in the field of orthopedics.

The Board notes that medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, in this case, as noted by the Veteran's representative, the APN specialized in wound care, which does not contemplate the field of orthopedics.  Thus, the examination and opinion are not in compliance with the Board's November 2015 remand directives, and the matter is once again remanded.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by a VA orthopedic physician, to assist in determining the nature and etiology of the Veteran's current degenerative disc disease of the lumbosacral spine. The entire claims file, including a copy of this Remand and the November 2015 Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the degenerative disc disease of the lumbosacral spine began during service or is otherwise etiologically related to active service, to include as due to the claimed lumbar puncture procedure to retrieve bone marrow in March 1976?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


